Citation Nr: 1434808	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a Tarlov cyst/spinal cyst.

2.  Entitlement to service connection for a bladder disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for disability exhibited by weakness and tingling of the lower extremities, to include as secondary to service-connected disability.

4.  Entitlement to service connection for disability exhibited by weakness and tingling of the upper extremities, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a bone marrow disability, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2003.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2009, the Veteran testified at a hearing before a decision review officer at the RO in Minneapolis, Minnesota.  A transcript of the hearing is of record.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the appeal for additional development, to include a VA examination.  The remand directed the AOJ to schedule the Veteran for a "neurological disorders examination" with an "appropriate specialist/ neurologist/neurosurgeon" to determine the nature and etiology of the claimed disabilities on appeal.  It appears that the Veteran was scheduled for an examination with a physician certified in neurology, but refused to report to the examination because she had previously seen the physician.  See November 2011 report from Minneapolis VA Medical Center (VAMC).  Apparently, the VAMC also attempted to "fee base the claim to community neurosurgeons," but the physicians "refuse[d] to see [the Veteran] due to [a] previous relationship with her."  Id.

In October 2012, the AOJ issued a supplemental statement of the case (SSOC) denying the Veteran's claims based on the evidence of record.  See 38 C.F.R. § 3.655.  In November 2012, the Veteran submitted a statement contending that the SSOC inaccurately stated that she had been scheduled with a VA neurologist.  The Veteran asserted that to the contrary she had been "referred to see Dr. Bonhomme, a general practitioner" who had examined her previously.  The Veteran stated that she refused the examination because it "would not comply with the [Board's] directive."  She also contended that no attempt had been made to schedule her with a community based neurosurgeon, as she did not receive any written or verbal notification of such examination.

After reviewing the record and considering the Veteran's contentions, the Board finds that the Veteran should be rescheduled for a VA neurology examination in support of her appeal.  The AOJ should make every attempt to schedule the Veteran with a physician whom she has not seen before.  However, the Veteran is hereby placed on notice that she is obligated to cooperate in the development of evidence, and failure to do so may result in an adverse decision based on an incomplete and underdeveloped record.  See 38 C.F.R. § 3.655; see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the claimed disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's claimed disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)
 
2.  Thereafter, the AOJ should schedule the Veteran for a neurology examination, preferably by a physician who has not before seen the Veteran, to determine the nature and etiology of the claimed Tarlov cyst (or other spinal cyst), as well as the nature and etiology of the claimed manifestations of tingling and weakness of both upper extremities and both lower extremities, the bladder disorder, and the bone marrow disorder.

The entire claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All indicated studies should be performed and all manifestations of current disability should be described in detail.

After reviewing the record, conducting any necessary testing, and examining the Veteran, the examiner is requested to address the following:

(a) Does the Veteran have a Tarlov cyst (or other spinal cyst) or any chronic disability(s) involving a Tarlov cyst (or other spinal cyst)?  If so, is it at least as likely as not (probability of at least 50 percent) that any such diagnosed disability began in service or was the result of any incident in service?

In answering this question, the examiner should address the history of back injury and complaints pertaining to the lumbar spine shown in service, as well as findings in reports of the post-service examinations and treatment records.  The examiner should also discuss the relationship, if any, between the Tarlov cyst (or other spinal cyst) and the Veteran's service-connected low back disability.  (The Veteran contends that her service-connected low back disability (lumbosacral strain) was misdiagnosed.  See November 2008 statement.)

(b)  Does the Veteran have any current, chronic neurological disorder(s) affecting the upper and/or lower extremities?  If so, is it at least as likely as not (probability of at least 50 percent) that any such diagnosed disorder began in service or was the result of any incident in service?

In answering this question, the examiner should address the history of numbness and tingling reported in the March 2003 report of medical history. 

(c) If any diagnosed neurological disorder affecting the upper and/or lower extremities is unrelated to service, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any such disorder was caused or aggravated by the Veteran's service-connected low back disability and/or Tarlov's cyst (if such is found to be service related).

(d)  Does the Veteran have any current, chronic bladder disorder(s)?  If so, is it at least as likely as not (probability of at least 50 percent) that any such diagnosed disorder began in service or was the result of any incident in service?

(e) If any diagnosed bladder disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any such disability was caused or aggravated by the Veteran's service-connected low back disability and/or Tarlov's cyst (if such is found to be service related). 

(f)  Does the Veteran have any current, chronic bone marrow disorder(s)?  If so, is it at least as likely as not (probability of at least 50 percent) that any such diagnosed disorder began in service or was the result of any incident in service? 

(g)  If any bone marrow disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any such diagnosed disability was caused or aggravated by the Veteran's service-connected low back disability and/or Tarlov's cyst (if such is found to be service related).

The examiner must provide a rationale for all opinions expressed, based on sound medical principles and facts.  If further evaluation by other specialists is deemed necessary to answer any of these questions, the examiner should so state, and arrangements should be made by the AOJ to provide such further examination by an appropriate specialist.

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

